DETAILED ACTION
This is an Office action based on application number 17/428,956 filed 5 August 2021, which is a national stage entry of PCT/JP2020/006980 filed 21 February 2020, which claims priority to JP2019-041083 filed 7 March 2019. Claims 1-20 are pending.
Amendments to the claims, filed 5 August 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10-11, 13-14, 17-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “marginally water-soluble powder” in lines 2-3. The term “marginally insoluble” is so relative such that the metes and bounds of its scope are indefinite.
Claims 10-11 and 17-18 do not remedy the deficiency of parent claim 3 and are rejected under the same rationale.

Claim 7 recites the limitation “marginally water-soluble powder” in line 2. The term “marginally insoluble” is so relative such that the metes and bounds of its scope are indefinite.
Claims 13-14 and 20 do not remedy the deficiency of parent claim 7 and are rejected under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-6, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsui et al. (US Patent Application Publication No. US 2006/0216537 A1) (Natsui).

Regarding instant claim 1: 
	Natsui discloses a coating paper that can be removed by water comprising a substrate paper having a water decaying layer comprising a fibrous carboxy alkyl cellulose and an alkalizing agent (Claim 1).
	Natsui further discloses that the water decaying layer comprises water dispersible fibers used for paper manufacturing that have been beaten to 550-650 mlCSF measured by Canadian standard freeness (Claim 2).
	Natsui further discloses that the alkalizing agent is an aqueous solution of alkaline compound (paragraph [0135]), which meets the claimed water-soluble alkaline compound.

Regarding instant claim 2:
	Natsui further discloses that the acidic carboxy alkyl group of the fibrous carboxy alkyl cellulose and the alkalizing agent react and form an alkali salt of water soluble fibrous carboxy alkyl cellulose (paragraph [0020]) (i.e., a carboxyalkyl cellulose salt).

Regarding instant claim 4:
	Natsui further discloses that the coating paper comprises an adhesive agent layer on a non-coated surface of the substrate paper (Claim 9).

Regarding instant claim 5:
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 6:
	Natsui further discloses that the coating paper comprises an adhesive agent layer on a non-coated surface of the substrate paper (Claim 9).

Regarding instant claim 8:
	Natsui further discloses that the coating paper comprises an adhesive agent layer on a non-coated surface of the substrate paper (Claim 9).

Regarding instant claim 9:
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 12:
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 15:
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 16:
	Natsui further discloses that the coating paper comprises an adhesive agent layer on a non-coated surface of the substrate paper (Claim 9).
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 19:
	Natsui further discloses that the coating paper comprises an adhesive agent layer on a non-coated surface of the substrate paper (Claim 9).
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3, 7, 10-11, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natsui in view of Ishino et al. (US Patent No. 5,849,153) (Ishino).

Regarding instant claim 3:
	Natsui discloses the coating paper comprising a water decaying layer as cited in the rejection of claim 1, above, but does not explicitly disclose a content of a water-insoluble powder, a marginally water-soluble powder, or both.
	However, Ishino discloses a water-resolvable base paper made from fibrous raw materials containing water-dispersible fibers (Claim 1).
	Ishino further discloses that when water-insoluble or water-slightly-soluble powder is mixed with the fibrous raw materials in the process of forming the water-resolvable base paper, the fibers are prevented from contacting one another, and the bonds between the fibers become weak such that the water-resolvable paper is more easily dispersed in water; furthermore, the opacity of the base paper can be improved by the addition of the powder into the paper stock (col. 3, line 61 to col. 4, line 5).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art references before him or her, to add the water-insoluble or water-slightly-soluble powder to the water decaying layer of Natsui. The motivation for doing so would have been to make the water decaying layer more dispersible in water and to increase the opacity of the produced paper product.
	Therefore, it would have been obvious to combine Ishino with Natsui to obtain the invention as specified by the instant claim.

Regarding instant claim 7:
	Natsui discloses the coating paper comprising a water decaying layer as cited in the rejection of claims 1 and 2, above, but does not explicitly disclose a content of a water-insoluble powder, a marginally water-soluble powder, or both.
	However, Ishino discloses a water-resolvable base paper made from fibrous raw materials containing water-dispersible fibers (Claim 1).
	Ishino further discloses that when water-insoluble or water-slightly-soluble powder is mixed with the fibrous raw materials in the process of forming the water-resolvable base paper, the fibers are prevented from contacting one another, and the bonds between the fibers become weak such that the water-resolvable paper is more easily dispersed in water; furthermore, the opacity of the base paper can be improved by the addition of the powder into the paper stock (col. 3, line 61 to col. 4, line 5).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art references before him or her, to add the water-insoluble or water-slightly-soluble powder to the water decaying layer of Natsui. The motivation for doing so would have been to make the water decaying layer more dispersible in water and to increase the opacity of the produced paper product.
	Therefore, it would have been obvious to combine Ishino with Natsui to obtain the invention as specified by the instant claim.

Regarding instant claim 10:
	Natsui further discloses that the coating paper comprises an adhesive agent layer on a non-coated surface of the substrate paper (Claim 9).

Regarding instant claim 11:
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 13:
	Natsui further discloses that the coating paper comprises an adhesive agent layer on a non-coated surface of the substrate paper (Claim 9).

Regarding instant claim 14:
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 17:
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 18:
	Natsui further discloses that the coating paper comprises an adhesive agent layer on a non-coated surface of the substrate paper (Claim 9).
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Regarding instant claim 20:
	Natsui further discloses that the coating paper further comprises a layer of water base color coated on the substrate paper (Claim 1) (i.e., an aqueous coating).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/07/2022